DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 09/30/2021 in which claims 1-20 were rejected under 35 USC § 101 on the basis that the claimed invention is directed to an abstract idea.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 12/30/2021, which are the subject of this Office action.

Priority
This application is a continuation-in-part of 16/544,876, filed 08/19/2019, now U.S. Patent No. 10,685,341, which is a continuation of 16/154,667, filed 10/08/2018, now U.S. Patent No. 10,387,864, which is a continuation of 13/905,863, filed 05/30/2013, now U.S. Patent No. 10,096,013.  This application is also a continuation-in-part of 13/907,533, filed 05/31/2013, now abandoned.  


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.
Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
Initially, before applying the two-part Mayo test, it must be determined whether each of the claims, under their broadest reasonable interpretation, is directed to at least one of the four statutory categories of invention (i.e., a process, machine, manufacture, or composition of matter).  
In the instant case, claims 1-10 are directed to a system/machine and claims 11-20 are directed to a method/process. Thus, these claims are directed to at least one of the statutory categories of invention.  Because each of the claims falls within at least one of the four statutory categories of invention, the analysis of these claims must proceed to the judicial exception analysis under Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


Claim 11, illustrative of the claimed subject matter, recites:

receiving a query from a front-end device for one or more users mapped to a same payment option; 
generating, using a machine learning model, a first dataset comprising one or more classifications of one or more online users mapped to the same payment option as either (i) a single user with multiple user profiles or (ii) multiple users of a same household;
generating, using a factor graph, a second dataset comprising first information of the one or more online users mapped to second information of one or more instore users, wherein the first information comprises a plurality of types of attributes of one or more user profiles of the one or more online users, and wherein the second information comprises a plurality of instore transactions;
adding contact information of an instore user of the one or more instore users, received while the instore user is at a point-of-sale terminal at a store location, as an observed variable of the factor graph, wherein the contact information is linked to the second dataset;
mapping at least one of the one or more online users to at least one of the one or more instore users based on the second dataset;
generating a third dataset by combining the first dataset and the second dataset, wherein the third dataset comprises the at least one of the one or more online users linked to the at least one of the one or more instore users; and
sending instructions to display the third dataset to the front-end device.
In essence, the claims are directed to a data processing technique for mapping in-store users and out-of-store users to the same customer profile.  This is considered to be an abstract idea.
The phrase "certain methods of organizing human activity" is used to describe concepts related buySAFE, Bilski, Alice Corp., Dealertrack, Bancorp, Planet Bingo, Gametek, and Accenture).   Here, the claims are directed to collecting in-store on online transaction information, analyzing the information using a factor graph to determine whether the in-store users and out-of-store users should be linked to the same customer profile, and outputting the result.  This concept is similar to the concept of collecting information, analyzing the information, and displaying certain results, see Electric Power Group1 (abstract idea found to be a certain method of organizing human activity), and the concept of using an algorithm for determining the optimal number of visits by a business representative to a client, see In re Maucorps2 (abstract idea found to be a certain method of organizing human activity).
Additionally, the claims are directed to “mental processes” because conceptually, the claims are directed to the idea of mapping customer profiles from online customers and in-store customers to identify matching customers in order to converge the customer profile data.  In support of this position, the Examiner notes that the concept and steps described in the claims merely require the operation of an algorithm to gather, analyze, compare, process, and output data – steps that could be performed mentally.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
Next, the claim as a whole must be analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  In regard to claims 1-20, these system and method claims recite one or more processors of a computing device for performing the abstract concept, and a front-end device for gathering and outputting data, which are considered insignificant extra-solution activity.  In each instance, the functions performed by the computer components include receiving data, processing and analyzing the data (i.e., mapping), and outputting the results of the analysis.  These functions are functions that courts have recognized as being well-understood, routine, and conventional when claimed in at a high level of generally or as insignificant extra-solution activity.  See MPEP 2106.05(d) (receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
).. 
The Examiner takes the position that any additional elements recited are generic computer components performing functions similar to the computer functions described in Alice Corp. as being well-understood, routine, and conventional.  More specifically, the recited elements such one or more processors and front-end device merely perform generic functions such as processing and storing data using a generic computer, applying an algorithm map customer profiles, and outputting data as a result of the mapping.  These features are similar to computer operations such as "creating and maintaining [ ] accounts," "obtaining data,” “adjusting account balances” and “issuing automated instructions,” which the Court in Alice Corp. considered “purely conventional.”  
Bilski v. Kappos, 130 S. Ct. 3218, 3230.  
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Rather, viewed as a whole, the claimed method merely recite the algorithm for performing an analysis to link in-store users to online users.  Thus, the Examiner concludes that each element, when viewed individually, or as an ordered combination with the other additional computer elements, does not amount to a claim as a whole that is significantly more than the abstract idea.  
In this case, the claims merely amount to applying the abstract idea on a computer.  Consequently, based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are directed to an abstract idea without significantly more, and therefore ineligible subject matter under 35 USC §101.

Response to Arguments3
Applicant's Remarks have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
In response to the rejection under 35 U.S.C. § 101, Applicant argues the newly recited element:
adding contact information of an instore user of the one or more instore users, received while the instore user is at a point-of-sale terminal at a store location, as an observed variable of the factor graph, wherein the contact information is linked to the second dataset,

when considered in combination with all other claimed limitations, integrates the idea into a practical application.  Remarks , p. 12.  In contrary, the Examiner takes the position that the claim amendment merely requires adding more data (i.e. contact information) to the factor graph.  Adding more data to a factor graph does not provide a practical application.  Moreover, the claim language merely describes that data as being received while the instore user is at a point-of-sale terminal at a store location.  Describing the location of a user when data (i.e. contact information) is collected is not a practical application.  Rather, it is an unmeaningful attempt to limit the abstract idea to a technological environment.  
More generally, the Examiner finds that the proposed use of a factor graphs for mapping users is not rooted in computer technology, but rather, is rooted in data analysis practices which are incidentally performed on a computer.  In this instance, the addition of the recited machines do not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations." Dealertrack, Inc v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed. Cir. 2012).  Consequently, the rejection has been maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

Scott A Zare

3/9/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016).
        2 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979).
        3 The Examiner’s response to arguments reference Applicant’s Remarks (“Remarks”) filed 12/30/2021.